DETAILED ACTION
Claims 1 – 17 have been presented for examination.  
This office action is in response to submission of the application on 01/14/2019.
Examiner notes that Reimers et al. “Freeform spectrometer enabling increased compactness” is relied upon in the instant Office action and was included on the IDS.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:

None of the prior art of record taken individually or in combination discloses the claim 7 limitations: 

    PNG
    media_image1.png
    100
    531
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    636
    541
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    127
    538
    media_image3.png
    Greyscale
, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.


None of the prior art of record taken individually or in combination discloses the claim 9 limitations: 
    PNG
    media_image4.png
    88
    538
    media_image4.png
    Greyscale
, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.


None of the prior art of record taken individually or in combination discloses the claim 12 limitations: 

    PNG
    media_image5.png
    398
    542
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    504
    539
    media_image6.png
    Greyscale
, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.


None of the prior art of record taken individually or in combination discloses the claim 14 limitations: 

    PNG
    media_image7.png
    529
    544
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    148
    529
    media_image8.png
    Greyscale
, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  they recite “and the freeform surface optical system with dispersion element elements is used as an initial system of optimization” which appears to contain a typographical error  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 9 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, it recites in step B5 “repeating step (B4) until all freeform surfaces of the dispersive free form surface optical system being recalculated to new freeform surfaces,” which explicitly recites a repeating step among a plurality (i.e. more than one) freeform surface.  However, there is only one previously recited freeform surface (that of step B3).  The step B5 is therefore unclear because there would be no repeating if there is only a single freeform surface.  Therefore it is unclear if the limitations requires at least two freeform surfaces.  The limitation is interpreted as only requiring a single freeform surface for the prior art search.

With regard to claim 2, it recites “keeping other initial surfaces except the initial surfaces corresponds to the first nondispersive sphere and the second nondispersive sphere unchanged” which appears to contain a typographical error since the “corresponds to” appears to further limit “keeping other initial surface except the initial surface”.  However, there is no previously recited “keeping other initial surfaces except the initial surfaces”.  Therefore the limitation is unclear.  It appears that Applicant intended to recite “corresponding to the first nondispersive sphere and the second nondispersive sphere unchanged”.  This is the interpretation for the prior art search.

With regard to claim 5, it recites “the plurality of intersections are the plurality of second feature data points on the first nondispersive sphere”.  However, there are no previously recited “second feature data points”.  The limitation is interpreted as defining the intersection to be the “the plurality of second feature data points” for the prior art search.  

With regard to claim 15, it recites “wherein the step of optimizing the freeform surface optical system with dispersion element elements obtained in step (B5) is performed, and the freeform surface optical system with dispersion element elements is used as an initial system of optimization.”  However, there is no previously recited “step of optimizing”.  Applicant appears to intend to recite a further step of optimizing the system obtained in step (B5) (i.e. is used as an initial system of optimization).  This is the interpretation for the prior art search.

With regard to claims 3 – 4 and 6 – 9, they are rejected by virtue of their dependency on at least one of claims 1 – 2 or 5, and since they do not recite further limitations that correct the indefiniteness in the parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method of designing a freeform surface optical system with dispersion elements, comprising:

    PNG
    media_image9.png
    483
    565
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    175
    562
    media_image10.png
    Greyscale

The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, the “constructing”, “placing” and “defining” amount to the design of an optical system based on mathematical relationships/formulas/equations, and further comprising various mathematical calculations (i.e. the design is a quantitative one).  Further, the designed optical system can be wholly non-tangible because the result is the functional definition of the relevant optical components prior to their manufacture (see claim 16 “further comprising a step of manufacturing the freeform surface optical system with dispersion [] elements obtained in step (B5)”).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations. For at least these reasons, the claim is not patent eligible.

Dependent claims 2, 5- 8 and 12 - 15 recite(s) the same statutory category as the parent claim(s), and further recite(s): 

    PNG
    media_image11.png
    434
    548
    media_image11.png
    Greyscale
 

    PNG
    media_image12.png
    359
    562
    media_image12.png
    Greyscale
 in claim 2;
wherein the method of calculating the first spherical radius of the first nondispersive sphere comprises: calculating a plurality of intersections of the plurality of feature rays with the first nondispersive sphere based on a object-image relationship and Snell's law, the plurality of intersections are the plurality of second feature data points on the first nondispersive sphere; and surface fitting the plurality of second feature data points to obtain an equation of the first nondispersive sphere and the first spherical radius of the first nondispersive sphere in claim 5;

    PNG
    media_image13.png
    641
    561
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    476
    558
    media_image14.png
    Greyscale
 in claim 6;

    PNG
    media_image15.png
    94
    549
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    673
    548
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    136
    557
    media_image17.png
    Greyscale
 in claim 7;
wherein after the nondispersive spherical optical system is obtained, a radius of each of the nondispersive spheres of the nondispersive spherical optical system is changed to obtain new nondispersive spheres in claim 8;

    PNG
    media_image18.png
    137
    562
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    596
    565
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    528
    557
    media_image20.png
    Greyscale
 in claim 12;
wherein a freeform surface of the freeform surface optical system used to place the dispersion element is defined as a first freeform surface, there are multiple unit normal vectors at the first feature data points on the first freeform surface, and an optimal normal vector is solved in claim 13;

    PNG
    media_image21.png
    646
    564
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    146
    554
    media_image22.png
    Greyscale
 in claim 14; and
wherein the step of optimizing the freeform surface optical system with dispersion element elements obtained in step (B5) is performed, and the freeform surface optical system with dispersion element elements is used as an initial system of optimization in claim 15.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover a combination of mathematical relationship, mathematical formulas or equations, or mathematical calculations (see MPEP 2106.04(a)).  For example, claim 2 recites a combination of “feature rays”, “NA”, and “calculating a first [second] spherical radius” which amount to modeling an optical design using theoretical light rays and computing desired parameters of said optical design.  For example, claims 5 – 7 and 12 - 14 recites intersections, points, planes, surface, vectors and/or equations and therefore have a substantial mathematical character.  For example, claim 8 recites merely changing a previously determined radius which does not take away from the mathematical character of the parent claim.  For example, claim 15 recites performing an additional optimization step recited at a high-level of generality, where there exist many mathematical algorithms that are useful for optimization of the recited optical system.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations. For at least these reasons, the claim is not patent eligible.

[AltContent: rect]Dependent claims 3 – 4, 9 – 11 and 17 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein in step (B12), NA1 < 0.01 multiply by NA in claim 3; wherein a value of n is larger than a number of nondispersive spheres of the nondispersive spherical optical system in claim 4; 
    PNG
    media_image23.png
    93
    558
    media_image23.png
    Greyscale
 in claim 9; wherein the dispersion element is a grating, and the grating is defined by the intersecting surfaces of an optical surface and a series of parallel planes in claim 10; wherein the dispersive spherical optical system is obtained by calculating a grating pitch of the grating, and the grating pitch is a distance between adjacent grating surfaces in claim 11; and wherein the dispersion element is a diffraction grating, a prism, or a diffractive optics in claim 17.  The “NA1 < 0.01 multiple by NA”, “n is larger than”, and 
    PNG
    media_image24.png
    22
    138
    media_image24.png
    Greyscale
 limit the range of numerical values of the corresponding mathematical elements in the parent claim abstract idea.  The “grating”, “calculating a grating pitch”, and “diffraction grating” further limit the elements that can be used to produce the dispersion, and implicitly impose constraints on the related values.  Therefore the limitations do not take away from the mathematical character of the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations. For at least these reasons, the claim is not patent eligible.

Dependent claim 16 recite(s) the same statutory category as the parent claim(s). Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a step of manufacturing the freeform surface optical system with dispersion element elements obtained in step (B5) in claim 16.  The “manufacturing” utilizes the results obtained design results in a generic manner and without any detail on the physical implementation.  Therefore, they amount to reciting the words “apply it” (see MPEP 2106.05(f)).  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the “manufacturing” amounts to reciting the words “apply it”. Mere instructions to apply an exception at a high-level of generality cannot provide an inventive concept.  For at least these reasons, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13 and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reimers et al. “Freeform spectrometer enabling increased compactness” (henceforth “Reimers”) in view of Yang et al. “Design method of freeform off-axis reflective imaging systems with a direct construction process” (henceforth “Yang (Design)”).  Reimers and Yang (Design) are analogous art because they solve the same problem of designing an optical system, and because they are in the same field of optics

With regard to claim 1, Reimers teaches a method of designing a freeform surface optical system with dispersion elements, comprising: step (B1), constructing a nondispersive spherical optical system by using a slit of the freeform surface optical system with dispersion elements as an object, and the nondispersive spherical optical system comprising a nondispersive sphere; (Reimers Figure 3 an all-spherical spectrometer design comprising two mirrors (nondispersive spherical optical system) and one reflective grating (the optical system with dispersion elements as an object) “Offner–Chrisp imaging spectrometer baseline design with all-spherical surfaces, where R1=− 130.9 mm, Rg=− 66.7 mm, R3=-129.2 mm. (a) The plane of spectral dispersion, (b) the plane of the slit length. SFFD showing both (c) astigmatism and (d) RMS WFE.” 
    PNG
    media_image25.png
    199
    304
    media_image25.png
    Greyscale
, and Page 5 any of the grating or mirrors surface can be made freeform (designing a freeform surface optical system) “The next step was to introduce freeform surfaces in the optical design using strategic low-order (up to 21 terms) FRINGE Zernike polynomial terms for each of the two mirrors as well as the diffraction grating”, and Page 1, Left “A pushbroom imaging spectrometer images a slit onto a 2D detector array”)
step (B2), placing a dispersion element on the nondispersive sphere, to construct a dispersive spherical optical system comprising a dispersive sphere; and the dispersive sphere having the same shape as the nondispersive sphere; step (B3), constructing the dispersive spherical optical system in step (B2) into a dispersive freeform surface optical system comprising a freeform surface; (Reimers Page 7 - 8 grating lines can be formed on a spherical mirror (placing a dispersion element on nondispersive sphere) or added as freeform lines (constructing dispersive spherical optical system into a dispersive freeform surface optical system), or the freeform surface can be added in front of the grating (i.e. Mangin grating) (the dispersive sphere having the same shape as the nondispersive sphere) “All of the freeform solutions thus far have included freeform terms on the grating surface. For a surface oriented in the x-y plane, the grating lines are generated by intersecting a series of parallel planes (whose normal vectors point either in the x or y direction) with the tangent plane of the surface, creating a set of parallel lines. The lines are then translated onto the surface along the local z axis, creating the ruling … To further address the potential limitation in fabricating a grating on a freeform substrate, we combined the ideas of a spherical substrate for the grating and having a freeform surface near the stop by choosing a transmissive material for a diffractive catadioptric where the front side (convex) is freeform and the backside (concave) has a reflective grating”)
step (B4), defining a plurality of intersections between a plurality of feature rays and the freeform surface as a plurality of first feature data points on the freeform surface; (Reimers Figure 7 design is evaluated with a plurality of feature rays on the freeform grating, and having respective intersection points (first feature data points on the freeform surface) 
    PNG
    media_image26.png
    301
    361
    media_image26.png
    Greyscale
)
step (B4), defining a plurality of intersections between a plurality of feature rays and the freeform surface as a plurality of first feature data points on the freeform surface; (Yang (Design) Figure 2 and Page 9196 a plurality of rays Ri have an associated point Pi on an unknown surface 
    PNG
    media_image27.png
    745
    759
    media_image27.png
    Greyscale
)

Reimers does not appear to explicitly disclose: keeping a plurality of coordinates of the plurality of first feature data points unchanged, recalculating a plurality of normal vectors of the plurality of first feature data points according to an object relationship to obtain a plurality of new normal vectors; and surface fitting the plurality of coordinates and the plurality of new normal vectors, to obtain a new freeform surface; and step (B5), repeating step (B4) until all freeform surfaces of the dispersive freeform surface optical system being recalculated to new freeform surfaces, and the freeform surface optical system with dispersion element elements being obtained.

	However Yang (Design) teaches:
keeping a plurality of coordinates of the plurality of first feature data points unchanged, recalculating a plurality of normal vectors of the plurality of first feature data points according to an object relationship to obtain a plurality of new normal vectors; and surface fitting the plurality of coordinates and the plurality of new normal vectors, to obtain a new freeform surface; and step (B5), repeating step (B4) until all freeform surfaces of the dispersive freeform surface optical system being recalculated to new freeform surfaces, and the freeform surface optical system with dispersion element elements being obtained (Yang (Design) Figure 6 points are calculated in a certain order, with later points being determined on previously computed earlier points (keeping a plurality of coordinates of first feature data points unchanged) 
    PNG
    media_image28.png
    473
    615
    media_image28.png
    Greyscale
, and Page 9197 – 9198 and Figure 4 the surface normal at the specific points related to feature rays is computed to correct the respective end points (recalculating a plurality of normal vectors) 
    PNG
    media_image29.png
    173
    589
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    76
    569
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    307
    581
    media_image31.png
    Greyscale
, and Page 9195 the end points have ideal locations (according to an object relationship) “The method consists of three main steps: (1) Feature rays of multiple fields and different pupil coordinates are defined and used in the design process. These rays are expected to be redirected to their ideal image points with the use of freeform surface. (2) Based on the above goal, the feature data points on the unknown surface corresponding to the feature rays are calculated. (3) The freeform surface is finally obtained with a surface fitting process.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of designing an Offner-Chrisp spectrometer disclosed by Reimer with the method of forming a surface using feature rays and fitting points disclosed by Yang (Design).  One of ordinary skill in the art would have been motivated to make this modification in order to directly obtain a design freeform surface as a starting point for further optimization (Yang (Design) Abstract)

With regard to claim 13, Reimers in view of Yang (Design) teaches all the elements of the parent claim 1, and further teaches:
wherein a freeform surface of the freeform surface optical system used to place the dispersion element is defined as a first freeform surface, there are multiple unit normal vectors at the first feature data points on the first freeform surface, and an optimal normal vector is solved. (Yang (Design) Page 9197 the optimum normal vector is calculated from many possible normal vectors (there are multiple unit normal vectors at the first feature data points) “Therefore, the surface normal vector Ni at Pi can be calculated based on the Law of Reflection:”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of designing an Offner-Chrisp spectrometer disclosed by Reimer with the method of forming a surface using feature rays and fitting points disclosed by Yang (Design).  One of ordinary skill in the art would have been motivated to make this modification in order to directly obtain a design freeform surface as a starting point for further optimization (Yang (Design) Abstract)

With regard to claim 15, Reimers in view of Yang (Design) teaches all the elements of the parent claim 1, and further teaches:
wherein the step of optimizing the freeform surface optical system with dispersion element elements obtained in step (B5) is performed, and the freeform surface optical system with dispersion element elements is used as an initial system of optimization. (Yang (Design) Abstract “An unobscured design with freeform surfaces can be obtained directly with this method, and it can be taken as a good starting point for further optimization”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of designing an Offner-Chrisp spectrometer disclosed by Reimer with the method of further optimizing a an optical design disclosed by Yang (Design).  One of ordinary skill in the art would have been motivated to make this modification in order to directly obtain a design freeform surface as a starting point for further optimization (Yang (Design) Abstract)

With regard to claim 16, Reimers in view of Yang (Design) teaches all the elements of the parent claim 1, and further teaches:
a step of manufacturing the freeform surface optical system with dispersion element elements obtained in step (B5) (Reimers Page 8, Left the dispersive elements can be manufactured “An alternative to having the grating on a freeform substrate would be to manufacture the grating on a spherical convex substrate, then have a nominally flat window located near the convex grating with moderate freeform aberration correction terms polished in.”, and Page 10, Left the overall system can be fabricated “Fabrication costs for this first-of-its-kind freeform system would be expected to vary widely depending on the expertise of the chosen manufacturer and the metrology methods used to measure the surfaces.”)

With regard to claim 17, Reimers in view of Yang (Design) teaches all the elements of the parent claim 1, and further teaches:
wherein the dispersion element is a diffraction grating, a prism, or a diffractive optics (Reimers Page 3, Right “In the Offner spectrometer, the secondary mirror of the Offner relay is replaced by a reflective, convex grating”)

Claims 2, 4 – 6, 8 and 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reimers in view of Yang (Design), and further in view of Zhu et al. (US 2016/0232257) (henceforth “Zhu (257)”).  Reimers, Yang (Design) and Zhu (257) are analogous art because they solve the same problem of designing an optical system, and because they are in the same field of optics

With regard to claim 2, Reimers in view of Yang (Design) teaches all the elements of the parent claim 1, and further teaches wherein the method of constructing the nondispersive spherical optical system comprises:
step (B11), establishing an initial system and selecting the plurality of feature rays, the initial system comprises a plurality of initial surfaces, and each of the plurality of initial surfaces corresponds to one freeform surface of the freeform surface optical system with dispersion elements; and a numerical aperture of the initial system is NA1; (Reimers Page 5 a system can initially be design using spherical optical components (initial system with initial surfaces) and then later changed to freeform surfaces (each of the initial surfaces corresponds to one freeform surface), where any system implicitly has an associated NA (initial system has NA = NA1) “The next step was to introduce freeform surfaces in the optical design using strategic low-order (up to 21 terms) FRINGE Zernike polynomial terms for each of the two mirrors as well as the diffraction grating”, and Page 1, Left “A pushbroom imaging spectrometer images a slit onto a 2D detector array”, and Table 1 shows the same designs with spherical and freeform)
step (B12), assuming a numerical aperture of the nondispersive spherical optical system is NA, NA1<NA; and selecting n values at equal intervals between NA1 and NA, then values are defined as NA2, NA3, ... , and NAn, and an equal interval value of then values is delta_NA; and step (B14) increasing a numerical aperture by delta_NA to NA2, and performing calculations; and step (B15), repeating step (B13) and step (B14), and loop calculating, until the numerical aperture is increased to NA. (Reimers Page 6, Left the computations can be performed for any desired NA values, where selecting equal increments can be immediately envisaged and implemented “This optimization was also repeated for varying numerical aperture values”)
increasing a numerical aperture, increasing a quantity of the plurality of feature rays, (Yang (Design) Figure 1 and Page 9195 if the NA of the full system includes all the feature rays, then computing based on a subset of the NA would include a related subset of the feature rays (increasing a numerical aperture by delta_NA to NA2; increasing a quantity of the plurality of feature rays) “For designing three-dimensional and non-rotationally symmetric freeform surfaces, the feature rays over the entire aperture and FOV have to be used in the construction process” 
    PNG
    media_image32.png
    241
    239
    media_image32.png
    Greyscale
, and Page 9197 it could be disadvantageous to use the same number of feature rays over the same aperture area “In addition, the separation between the neighboring data points is small when a large number of feature rays are used.”, and Page 9201 the actual number of feature rays used in a user choice “So, totally K = 6 × 14 × 7 = 588 feature rays were used in this construction process, which is enough for getting a good starting point”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of re-performing an optical system simulation for different numerical apertures disclosed by Reimer with the feature rays depending on the area of the aperture in a fixed grid disclosed by Yang (Design).  One of ordinary skill in the art would have been motivated to make this modification in order to obtain a desired number of feature rays (Yang (Design) Page 9195 “Besides these two basic methods, other ways to define the feature rays over the full aperture and FOV can also be used.”, and Page 9201 “So, totally K = 6 × 14 × 7 = 588 feature rays were used in this construction process, which is enough for getting a good starting point”)

Reimers in view of Yang (Design) does not appear to explicitly disclose: step (B13), a nondispersive sphere of the nondispersive spherical optical system is defined as a first nondispersive sphere, and calculating a first spherical radius of the first nondispersive sphere; step (B14), another nondispersive sphere of the nondispersive spherical optical system is defined as a second nondispersive sphere, keeping other initial surfaces except the initial surfaces corresponds to the first nondispersive sphere and the second nondispersive sphere unchanged; and calculating a second spherical radius of the second nondispersive sphere; repeating step (B14) until the spherical radius of all nondispersive spheres of the nondispersive spherical optical system are obtained; and repeating step (B13) and step (B14), and loop calculating the spherical radius of each nondispersive sphere of the nondispersive spherical optical system, until the numerical aperture is increased to NA.

However Zhu (257) teaches:
step (B13), a nondispersive sphere of the nondispersive spherical optical system is defined as a first nondispersive sphere, and calculating a first spherical radius of the first nondispersive sphere; step (B14), another nondispersive sphere of the nondispersive spherical optical system is defined as a second nondispersive sphere, keeping other initial surfaces except the initial surfaces corresponds to the first nondispersive sphere and the second nondispersive sphere unchanged; and calculating a second spherical radius of the second nondispersive sphere; repeating step (B14) until the spherical radius of all nondispersive spheres of the nondispersive spherical optical system are obtained; and (Zhu (257) Paragraph 34 a first freeform surface has a related set of first feature data points obtained by the intersection of feature rays, and Paragraph 57 – 58 a surface is fit to a sphere (to obtain an equation of a first nondispersive sphere) and obtaining a curvature (obtain the first spherical radius of a first nondispersive sphere) 
    PNG
    media_image33.png
    142
    418
    media_image33.png
    Greyscale
, and Paragraph 76 the surface fitting to obtain a curvature can be repeated, keeping previously computed surfaces unchanged (keeping other initial surfaces except the initial surfaces corresponds to the first nondispersive sphere and the second nondispersive sphere unchanged, and repeating step B14) “When the step (S3) is repeated to obtain other freeform surfaces, the freeform surfaces that have been obtained and some of the plurality of initial surfaces that does not corresponds to the obtained freeform surfaces are kept unchanged.”, and Paragraph 94 the freeform surface are mirrors (nondispersive))
repeating step (B13) and step (B14), and loop calculating the spherical radius of each nondispersive sphere of the nondispersive spherical optical system (Abstract ”The before-iteration off-axial optical system is used as the initial system for multiple iterations to obtain an after iteration off-axial optical system.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of designing an optical system comprising one or more freeform surfaces disclosed by Reimers in view of Yang (Design) with the method of iteratively computing a curvature of mirror surfaces disclosed by Zhu (257).  One of ordinary skill in the art would have been motivated to make this modification in order to solve for desired freeform surface in an optical design (Zhu (257) Abstract “All the freeform surfaces of the off-axial optical system that need to be solved are obtained by the method above to form a before-iteration off-axial optical system”).

With regard to claim 4, Reimers in view of Yang (Design), and further in view of Zhu (257) teaches all the elements of the parent claim 2, and further teaches:
wherein a value of n is larger than a number of nondispersive spheres of the nondispersive spherical optical system (Reimers Page 6, Left the computations can be performed for any desired NA values “This optimization was also repeated for varying numerical aperture values”)

With regard to claim 5, Reimers in view of Yang (Design), and further in view of Zhu (257) teaches all the elements of the parent claim 2, and further teaches:
wherein the method of calculating the first spherical radius of the first nondispersive sphere comprises: 
calculating a plurality of intersections of the plurality of feature rays with the first nondispersive sphere based on a object-image relationship and Snell's law, the plurality of intersections are the plurality of second feature data points on the first nondispersive sphere; and (Zhu (257) Abstract “A number of intersections of the feature rays with the freeform surface are calculated point by point based on a given object-image relationship and a vector form of Snell's law”, and Paragraph 42 – 43 
    PNG
    media_image34.png
    275
    436
    media_image34.png
    Greyscale
)
surface fitting the plurality of second feature data points to obtain an equation of the first nondispersive sphere and the first spherical radius of the first nondispersive sphere. (Zhu (257) Paragraph 34 a first freeform surface has a related set of first feature data points obtained by the intersection of feature rays, and Paragraph 57 – 58 a surface is fit to a sphere (to obtain an equation of a first nondispersive sphere) and obtaining a curvature (obtain the first spherical radius of a first nondispersive sphere) 
    PNG
    media_image33.png
    142
    418
    media_image33.png
    Greyscale
)

With regard to claim 6, Reimers in view of Yang (Design), and further in view of Zhu (257) teaches all the elements of the parent claim 5, and further teaches: wherein the plurality of second feature data points on the first nondispersive sphere is defined as Pi, i=l,2 ... K, and K refers a quantity of the plurality of feature rays; and the method of calculating the plurality of second feature data points on the first nondispersive sphere comprises: step (a): defining a first intersection point of a first feature ray R1 and the initial surface corresponding to the first nondispersive sphere as the second feature data point P1; step (b): a second feature data point Pj has been obtained, 1<=j<=K-1, a unit normal vector N^➔ at the second feature data point Pj is calculated based on the vector form of Snell's law; step (c): making a first tangent plane through the second feature data point Pj, and K-j second intersections are obtained by the first tangent plane intersecting with remaining K-j feature rays; a second intersection Qj+1, which is nearest to the second feature data point Pj, is fixed; and a feature ray corresponding to the second intersection Qj+1 is defined as Rj+1, a shortest distance between the second intersection Qj+1 and the second feature data point Pj is defined as dj; step (d): making a second tangent plane at j-1 second feature data points that are obtained before the second feature data point Pj respectively; thus, j-1 second tangent planes can be obtained, and j-1 third intersections can be obtained by the j-1 second tangent planes intersecting with a feature ray Rj+1; in each of the j-1 second tangent planes, each of the third intersections and its corresponding second feature data point form an intersection pair; the intersection pair, which has the shortest distance between a third intersection and its corresponding second feature data point, is fixed; and the third intersection and the shortest distance is defined as Q'j+I and d'j respectively; step (e): comparing dj and d'j, if dj<=d'j, Qj+1 is taken as the next second feature data point Pj+1; otherwise, Q'j+1 is taken as the next second feature data point Pj+1; and step (f): repeating blocks from b to e, until the plurality of second feature data points P; are all calculated. obtain an equation of the first nondispersive sphere (Zhu (257) Paragraph 46 – 51).

With regard to claim 8, Reimers in view of Yang (Design), and further in view of Zhu (257) teaches all the elements of the parent claim 5, and further teaches:
wherein after the nondispersive spherical optical system is obtained, a radius of each of the nondispersive spheres of the nondispersive spherical optical system is changed to obtain new nondispersive spheres. (Yang (Design) Abstract the design system can be further optimized, which could involve changing any of the parameters (a radius of each of the nondispersive spheres is changed) “An unobscured design with freeform surfaces can be obtained directly with this method, and it can be taken as a good starting point for further optimization”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of designing an Offner-Chrisp spectrometer disclosed by Reimer with the method of further optimizing a an optical design disclosed by Yang (Design).  One of ordinary skill in the art would have been motivated to make this modification in order to directly obtain a design freeform surface as a starting point for further optimization (Yang (Design) Abstract)

With regard to claim 10, Reimers in view of Yang (Design) teaches all the elements of the parent claim 1, and further teaches:
wherein the dispersion element is a grating, and the grating is defined by the intersecting surfaces of an optical surface and a series of parallel planes (Reimers Page 7, Right “All of the freeform solutions thus far have included freeform terms on the grating surface. For a surface oriented in the x-y plane, the grating lines are generated by intersecting a series of parallel planes (whose normal vectors point either in the x or y direction) with the tangent plane of the surface, creating a set of parallel lines. The lines are then translated onto the surface along the local z axis, creating the ruling”)

With regard to claim 11, Reimers in view of Yang (Design) teaches all the elements of the parent claim 10, and further teaches:
wherein the dispersive spherical optical system is obtained by calculating a grating pitch of the grating, and the grating pitch is a distance between adjacent grating surfaces. (Reimers Page 7, Left “we made the grating more dispersive by doubling the groove density (that is, 300 lines per mm) and scaled the focal length to 33mm to maintain focal plane dimensions”)

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Reimers in view of Yang (Design), and further in view of Zhu (257), and further in view of Nie et al. “Multi-fields direct design approach in 3D: calculating a two-surface freeform lens with an entrance pupil for line imaging systems” (henceforth “Nie”).  Reimers, Yang (Design), Zhu (257) and Nie are analogous art because they solve the same problem of designing an optical system, and because they are in the same field of optics

With regard to claim 3, Reimers in view of Yang (Design), and further in view of Zhu (257) teaches all the elements of the parent claim 2, and does not appear to explicitly disclose: wherein in step (B12), NA1<0.01 multiply by NA.

However Nie teaches:
wherein in step (B12), NA1<0.01 multiply by NA (Page 34049 increment can be 0.0125 of the full FOV (i.e. 1 degree from 80 degrees) “The full field of view is 80 degree, covering a diagonal image height of 23mm. The full 80 degree FOV is divided into 81 fields by a 1 degree chief ray increment during the design process.”, and Page 34046 the increment can be made desirably small 
    PNG
    media_image35.png
    99
    735
    media_image35.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of designing an optical system comprising one or more freeform surfaces disclosed by Reimers in view of Yang (Design), and further in view of Zhu (257) with the method of dividing the rays into desirably small increments that are fractions of the NA disclosed by Nie.  One of ordinary skill in the art would have been motivated to make this modification in order to have enough resolution of the feature rays during the design of the optical system (Nie Page 34046).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wang et al. “Designing an all-reflective, long focus and large field of view optical system with freeform surface” teaches that an optical design can function with simpler optical components for low FOV, and then user more complex optics as the FOV is increased.
Fang et al. “Manufacturing and measurement of freeform optics” teaches an overview of freeform optics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148